Citation Nr: 1437760	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent for bilateral plantar calluses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1970 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In this decision the RO granted service connection for bilateral plantar calluses and assigned a noncompensable rating, effective in September 2009.  The Veteran appealed the noncompensable rating.  Thereafter, in February 2012, the RO increased the rating to 10 percent, effective in September 2009.  In November 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO via a Board video conference hearing.  A transcript of the hearing is of record.

The Veteran's Virtual VA record has been reviewed in conjunction with this appeal.


FINDINGS OF FACT

1. The record reflects the Veteran has plantar calluses of both feet that have resulted in moderate impairment of each foot.
 
2. The Veteran's service-connected bilateral plantar calluses are not manifested by moderately severe impairment of either foot.


CONCLUSIONS OF LAW

1. The criteria for a rating of no more than 10 percent for plantar calluses of the right foot are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).
 
2. The criteria for a rating of no more than 10 percent for plantar calluses of the left foot are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's current appeal originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding this issue is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, all necessary assistance has been provided to the appellant.  VA has assisted the appellant in obtaining identified and available evidence needed to substantiate the claim, including pertinent medical records.  Also, the appellant was provided with a VA examination in October 2010.  In this regard, the appellant asserted in his sustentative appeal in February 2012, as well as testified in November 2012, that the October 2010 VA examination did not adequately elicit his symptoms, namely pain.  He explained that the examiner did not touch his feet to see/feel the pain points.  However, it is clear from the examination report that the examiner performed a physical examination of the appellant's feet and addressed the relevant symptoms in relation to the appropriate diagnostic code.  Accordingly, the Board finds that the examiner provided sufficient detail for the Board to make a decision in this appeal and the report is deemed adequate for rating purposes.  Consequently, new examinations and/or opinions are not requested.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Moreover, as is evident in the discussion below, the Board concedes that the appellant experiences bilateral foot pain.  Also, the appellant was also provided with the opportunity to attend a Board Hearing which, as noted, he attended in November 2012.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in his claim for an initial rating greater than 10 percent for bilateral plantar calluse.  The appeal is now ready to be considered on the merits.

II.  Analysis

Summary of Pertinent Facts

October 2010 VA examination findings show the presence of calluses at the first metatarsals distally and bilaterally.  Findings revealed a 1x1 callus at the distal first matatarsal on the plantar surface on the right foot and two calluses on the left foot that measured 3x1 (over the first metatarsal head), and 2x2 (over the third metatarsal head).  The calluses were nontender and fairly soft and there was no tenderness of the plantar fascia insertion in the calcaneous and into the arch.  There was also no tenderness of the plantar fascia insertion in the metatarsal heads.  The Veteran reportedly did not take any medication for this condition and used a razor to keep the calluses pared down.  He was also noted to have no true flare-ups, inflammatory joint disease, or incapacitating events.  He said inserts and get pads helped.  He was able to plantar flex to 55 degrees and dorsiflex to 15 degrees.  Foot supination was to 35 degrees and pronation was to 20 degrees.  There was no indication of pain, weakness or fatigue with repeat plantar flexion, dorsiflexion, supination and pronation and the first metatarsal joint extended to 65 degrees and flexed to 40 degrees.  Also, the distal interphalangeal joint of the great toe fully extended and flexed to 60 degrees.  Repetitive motion of the metatarsal phalangeal joint of the toes produced no indication of pain, weakness, or fatigue.  The Veteran ambulated without the appearance or discomfort and there was no unusual shoe wear.  X-rays of the feet revealed no radiographic abnormality with respect to the left foot and minimal degenerative joint disease first toe of the right foot.  The examiner diagnosed the Veteran as having bilateral plantar calluses.  

Private treatment records include a November 2012 report from H. R. Brown, D.P.M.  This report notes that the Veteran presented with pain in the ball areas of both feet (1st metatarsal-phalangeal joint) and pain along the outside areas (lateral column) of both feet.  Calluses were noted on the first metatarsal-phalangeal joints as well as in the middle of each foot.  Findings revealed a number of foot problems identified as equinus deformity of both feet; high arched pes cavus feet; hammertoe deformities of all digits, both feet; callused 1st MPJ; plantar calluses 3rd MPJ, left and 2nd MPJ, right; incisions from previous surgeries (including right and left tarsal tunnel release performed in November 2003 and December 2003, respectively); and venous stasis dermatitis both lower legs.  Dr. Brown noted that the Veteran has a guarded gait with shorter steps and toeing out which caused him to roll off the 1st MPJ and resulted in the large calluses at the 1st MPJ.  He discussed with the Veteran wearing shoes with a heel similar to a Wellington style boot to help compensate for the equinus and the biomechanics involved in pains along the lateral and medial columns of both feet.

Pertinent Criteria and Discussion

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as in this case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The VA Rating Schedule does not have a specific Diagnostic Code for plantar calluses, and the Veteran's service-connected disability has been evaluated pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5279.  Under this Code, a maximum 10 percent rating is assigned for metatarsalgia, anterior (Morton's disease), unilateral or bilateral.  

Diagnostic Code 5284 provides for a higher rating for other foot injuries.  Under this code, moderate residuals of foot injuries warrant a 10 percent evaluation.  A 20 percent evaluation requires moderately severe residuals.  Severe residuals of foot injuries warrant a 30 percent evaluation. 

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As noted, the Veteran is currently rated 10 percent disabling under Code 5279 for Metatarsalgia.  As this is the maximum rating under this code, the Board will turn to Code 5284 for consideration of a higher rating.  

The predominant symptom of the Veteran's service-connected bilateral plantar calluses is the pain that it produces.  This is evident based on the Veteran's credible reports of experiencing pain, sometimes severe, in the balls of his feet, see Layno v. Brown, 6 Vet. App. 465 (1994), as well as Dr. Brown's November 2012 report noting that the Veteran presented with pain in the ball areas of his feet and along the outside areas of both feet.  

Thus, while there is no disputing that the Veteran experiences bilateral foot pain due to his service-connected bilateral plantar calluses, the Board finds that the weight of pertinent evidence shows no more than moderate impairment of the feet due to his service-connected plantar calluses.  In this regard, objective findings on examination at the October 2010 VA examination revealed that the bilateral calluses were nontender.  Moreover, tenderness was not found in areas of the plantar fascia insertion into the calcaneous, the arch or the metatarsal heads.  Range of motion of the ankle on dorsiflexion and plantar flexion was normal to slight at 15 degrees dorsiflexion and 55 degrees plantar flexion (see 38 C.F.R. § 4.71a, Plate II), and there was no indication of pain, weakness or fatigue on repeat range of motion.  Additionally, the distal interphalangeal joint of the great toe fully extended and flexed to 60 degrees.  Also, repetitive motion of the matatarsal phalangeal joints of the toes likewise produced no indication of pain, weakness or fatigue.      

In terms of Dr. Brown's November 2012 report, while he noted a number of foot conditions, the only finding he reported was the pain in the ball areas of the Veteran's feet and along the outside areas of the feet.  He also noted that the Veteran walked with a guarded gait and took shorter steps and toed out.  Even by assuming that these findings are all due to his service-connected bilateral plantar calluses as opposed to his other foot conditions, see Mitleider v. Brown, 11 Vet App 181 (1998) (holding that if non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected), they do not rise to the level of moderately severe impairment.  This is in view of the actual little overall functional impairment of the feet that has been demonstrated.  Indeed, the October 2010 VA examiner reported that the Veteran ambulated without appearance of discomfort and there was no unusual shoe wear.  He also reported that the Veteran worked as a processing manager and that the condition did not affect his employment, though he noted that the Veteran had to limit his walking to 100 yards or less.  The Veteran later commented on this finding in October 2010 by acknowledging that although he told the VA examiner that his foot problem had very little effect on his job since he required a computer to do his job, this was not the complete answer since part of his job was to perform inspections and job tasking review in the production plant which he performed approximately three to four times a week.  He reiterated that he was only able to walk 100 feet a day without experiencing severe pain in the balls of his feet and that in order to perform his inspections and reviews he has to plan his activities so as to minimize his walking and resultant foot pain.  He added that as part of his "foot step planning and minimizing", he arrives at work 45 minutes early to ensure a parking spot close to the office door.  

While it is clear from the Veteran's reports that he has had to make adjustments in his work routine in order to perform his work duties, he has not indicated nor does the evidence show that his service connected foot disability has impeded in any way his ability to perform his job or has resulted in loss of working time.  In any event, it must be kept in mind that the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.).  Thus, the Veteran's 10 percent rating contemplates work loss.  Based on the foregoing, the Board concludes that the evidence reflects no more than moderate impairment of the Veteran's feet due to his service-connected plantar calluses and he does not meet or nearly approximate the criteria for a higher than 10 percent rating for moderately severe impairment under Diagnostic Code 5284.

Notwithstanding the finding above, the Board notes that Diagnostic Code 5284 indicates it is for evaluation of a single foot disability, and the evidence indicates that the Veteran experiences pain and overall moderate impairment of both feet.  Thus, due to the fact that both feet are service-connected, separate 10 percent ratings are warranted under Code 5284 for plantar calluses of each foot.  This is distinguished from the single disability rating presently assigned under Code 5279 which contemplates metatarsalgia that is unilateral or bilateral.  Accordingly, the Veteran should be rated under Code 5284 and be assigned separate 10 percent ratings for each foot.

The Board has also considered the applicability of other foot diagnostic codes.  In pertinent part, the Rating Schedule addresses musculoskeletal disorders at 38 C.F.R. § 4.71a, and addresses foot disabilities at Diagnostic Codes 5276 through 5283.  However, none of these codes adequately address his service-connected plantar calluses, nor would support an evaluation in excess of that currently being assigned based on the symptoms resulting from this service-connected disability. Accordingly, the Board finds Diagnostic Code 5284 to be the most appropriate and the most favorable code for rating the Veteran's service-connected plantar calluses.

To the extent that the Veteran's plantar calluses represent a skin problem, higher than 10 percent ratings would not be warranted under the pertinent criteria for rating skin disabilities.  In this regard, the disability would be rated by analogy to painful scars.  See 38 C.F.R. § 4.118, Code 7804.  A maximum 10 percent rating is assignable under this code for painful or unstable scars.  As noted, the calluses themselves appear to cause no other skin impairment than pain and discomfort.  

In making the above determination, the Board took into consideration the applicability of "staged" ratings pursuant to Fenderson, supra.  However, a thorough review of the record does not indicate any distinctive periods where the symptomatology of either foot met or nearly approximated the criteria for a rating in excess of 10 percent under Diagnostic Code 5284.  Therefore, "staged" ratings are not warranted in this case.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's service-connected disability.  The nature of Diagnostic Code 5284 is such that it requires VA to consider all of the symptomatology from the service-connected foot disability, and to determine the overall functional impact these symptoms have upon the foot.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected bilateral plantar calluses and referral for consideration of an extraschedular rating is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A separate rating of no more than 10 percent for plantar calluses of the right foot is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

A separate rating of no more than 10 percent for plantar calluses of the left foot is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


